DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2020 and 06/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data format of the claimed periodic block or alignment mark, as recited in claims 1 and 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Furthermore, the connections between blocks 304 to 305 in Fig. 6, blocks 402 to 404 in Fig. 7, blocks 506 to 506 in Fig. 8 are missing the arrow marks for indicating the directions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
The abstract of the disclosure is objected to because it contains a drawing figure number, which should be deleted/removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each of claims 31 and 32 is directed to a computer-readable storage medium having computer- executable instructions, which can be embodied in “signal” per se or “carrier wave”, and therefore does not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 112
Claims 1-16, 23, 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	In claim 1, lines 2-3, it is unclear as to what format that “a periodic block” is consisted of and what “a signal of a periodic block” is referring to.  Furthermore, it is also unclear as to how a periodic block can include a timestamp and where the timestamp is located in the periodic block.
 	In claim 4, line 2, it is confusing and ambiguous for reciting “a periodic block”.  Is it referring to the same periodic block recited in claim 1, line 2?
	In claim 5, lines 4-5, it is unclear as to what “a time interval between an identifier carried by the time information message and the periodic block matched with the time information message” is referring to.  That is, it is unclear as to how a time interval can be determined between an identifier and a periodic block.
 	In claim 7, lines 1-3, it is unclear as to what “a time interval between the time information message to be sent and the matched periodic block” is referring to.  That is, it is unclear as to how a time interval can be determined between the time information message to be sent and the matched periodic block.
 	Claim 9 is rejected for substantially same reason as claim 1, except the method is performed at the receiving end instead of transmitting end.
 	In claim 10, line 5, it is unclear as to what format that “an alignment mark” is consisted of and what “a signal of an alignment mark” is referring to.  Furthermore, line 7, it is unclear as to how an alignment mark can include a timestamp and where the timestamp is located in the alignment mark.  Line 10, the term “the time stamp” has no clear antecedent since there are two timestamps recited previously.

 	In claim 12, lines 3-4, it is unclear as to what it means by reciting “the counter generates the counter timestamp according to a period of the alignment mark”.
 	Claim 14 is rejected for substantially same reason as claim 4, except the method is performed at the receiving end instead of transmitting end.
 	Claim 15 is rejected for substantially same reason as claim 5, except the method is performed at the receiving end instead of transmitting end.
 	Claims 2, 3, 6, 8, 13, 16, 23, 30-32 are rejected for depending on claims 1 and 9, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 13-16, 23, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jost in Pub. No. US 2014/0092918 A1 (cited by the applicant), in view of Benjamini et al. in Pub. No. US 2016/0352500 A1, hereinafter referred to as Benjamini.
 	Referring to claim 1, Jost discloses a method for determining time information, comprising: detecting a signal of a periodic block (paragraphs [0021]-[0022], [0036], [0039]-[0042], [0050]-[0051], [0054]-[0056]), and determining a time at which a time information message to be sent (paragraphs [0022], [0042]), and generating a timestamp of the time information message (paragraphs [0023], [0043]-[0044], [0052], [0057]).
 	Jost differs from the claim, it does not disclose the features of recording a timestamp of the periodic block after detecting the signal of the periodic block, and determining the time at which the time information message to be sent according to the timestamp of the periodic block 
 	Benjamini, for example, from the similar field of endeavor, teaches the similar features of  recording a timestamp of the periodic block after detecting the signal of the periodic block, and determining the time at which the time information message to be sent according to the timestamp of the periodic block matched with the time information message (paragraphs [0031]-[0032]).  
 	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the well known features of Benjamini in the method of Jost to provide conventional time/clock synchronization in system under Precision Time Protocol (PTP) environment, to further enhance the system performance and efficiency.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
 	Referring to claim 2, Jost in view of Benjamini disclose that the periodic block is a real alignment mark or a virtual alignment mark (paragraphs [0023] and [0036] in Benjamini).
	Referring to claim 3, Jost in view of Benjamini disclose that the periodic block is the virtual alignment mark, before detecting the signal of the periodic block and recording the timestamp of the periodic block, further comprising: generating the virtual alignment mark (paragraphs [0023] and [0036] in Benjamini).
 	Referring to claim 4, Jost in view of Benjamini disclose that the periodic block matched with the time information message comprises: a periodic block located before and adjacent to the time information message (paragraphs [0022], [0042] in Jost).
 	Referring to claim 5, Jost in view of Benjamini disclose that determining the time at which the time information message to be sent according to the timestamp of the periodic block 
	Referring to claim 6, Jost in view of Benjamini disclose that the identifier is located at a position of a start frame delimiter (SFD), or at a position of an overhead header (paragraphs [0022] and [0051] in Jost).
 	Referring to claim 23, claim 23 is rejected for substantially identical reason as claim 1, except the claim is in an apparatus claim format, which is also taught by Benjamini (paragraphs [0037]-[0038]).
 	Referring to claim 31, claim 31 is rejected for substantially identical reason as claim 1, except the claim is in computer-readable storage medium format having computer- executable instructions, which is also taught by Benjamini (paragraphs [0046]).
 	Referring to claim 9, claim 9 is rejected for substantially same reason as claim 1, except the method is performed at the receiving end instead of transmitting end.
 	Referring to claims 13-16, claims 13-16 are rejected for substantially same reasons as claims 3-6, except the method in each claim is performed at the receiving end instead of transmitting end.
 	Referring to claim 30, claim 30 is rejected for substantially same reason as claim 23, except the apparatus is located at the receiving end instead of transmitting end.
.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jost in view of Benjamini, as applied to claim 1 above, and further in view of Chapman et al. in Patent No. US 9,722,739 B2, hereinafter referred to as Chapman.
 	Referring to claim 7, Jost in view of Benjamini fail to disclose that after recording the timestamp of the periodic block, further comprising: discarding the time information message to be sent, in response to determining that a time interval between the time information message to be sent and the matched periodic block is greater than a preset threshold, which is well known in the art for providing fault detection and correction.
 	Chapman, for example, also from the similar field of endeavor, teaches this conventional feature of discarding the time information message to be sent, in response to determining that a time interval between the time information message to be sent and the matched periodic block is greater than a preset threshold (col. 19, lines 4-9, 45-58, col. 20, lines 41-62).
 	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the well known features of Chapman in the method of Jost in view of Benjamini to provide conventional fault detection and correction to further enhance the system reliability.
 	referring to claim 8, Jost in view of Benjamini and Chapman fail to disclose that the preset threshold is 1/8 of a period of the periodic block, which is considered conventional and well within the ordinary skill in the art to implement as designer’s choice.

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Wohlgemuth and Su et al. are cited to show the conventional feature of utilizing alignment marker for providing clock synchronization similar to the claimed invention.
 	Kondapalli et al., Swartzentruber et al. and Landau et al. are further cited to show the utilization of timestamping under PTP network environment similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465